ICJ_116_ArmedActivities_COD_UGA_2020-09-08_ORD_01_NA_01_FR.txt.                                                                                                272




                                         OPINION INDIVIDUELLE
                                   DE M. LE JUGE CANÇADO TRINDADE

                [Traduction]

                    1. Il est indispensable et important ici d’analyser la présente décision de
                 la Cour internationale de Justice (CIJ) en se demandant s’il a été dûment
                 tenu compte de la nécessité de faire en sorte que les victimes reçoivent les
                 justes réparations qui leur sont dues pour les horreurs qu’elles ont subies,
                 ainsi que l’a prescrit la Cour dans son arrêt du 19 décembre 2005. J’insiste
                 depuis longtemps au sein de la CIJ sur la nécessité de procéder rapidement
                 à la détermination des réparations pour les violations graves du droit
                 international des droits de l’homme et du droit international humanitaire.
                 Les retards pris par la CIJ jusqu’à présent sont pour moi inacceptables.
                    2. A mon sens, il faut, si l’on entend promouvoir le développement pro-
                 gressif du droit international, dans le domaine des réparations, en particu-
                 lier collectives, aller a­u-delà de l’insatisfaisante perspective interétatique.
                 Les retards prolongés sont extrêmement regrettables, en particulier du
                 point de vue des victimes. Déjà, les « pères fondateurs » du droit internatio-
                 nal allaient bien ­au-delà de la dimension strictement interétatique, et étaient
                 particulièrement attentifs au devoir de prompte réparation des dommages.
                    3. C’est le courant de pensée jusnaturaliste — tel qu’il est né au XVIe siècle
                 — qui a de tout temps constitué le cadre le plus propice à la poursuite de cet
                 objectif qu’est la prompte réparation. Le positivisme juridique — tel qu’il a
                 vu le jour à la fin du XIXe siècle — a indûment placé la « volonté » des Etats
                ­au-­dessus de la recta ratio. Dans le jusnaturalisme, actuellement en plein
                 renouveau, la notion de justice a en effet toujours occupé une place centrale,
                 guidant le droit dans son ensemble ; en somme, la justice est au commence-
                 ment de tout droit, tout en constituant sa fin suprême.


                                        I. L’importance du strict respect
                                               du droit à réparation

                   4. Dans la déclaration que j’ai jointe à l’ordonnance rendue par la CIJ
                le 11 avril 2016 en l’affaire opposant la République démocratique du
                Congo à l’Ouganda, j’ai consigné les préoccupations que m’inspirait la
                prolongation continue (depuis 2005) de la procédure relative aux répara-
                tions en l’espèce (Activités armées sur le territoire du Congo (République
                démocratique du Congo c. Ouganda), ordonnance du 11 avril 2016,
                C.I.J. Recueil 2016 (I), p. 224‑226, par. 1-10). J’ai ajouté que
                         « [s]elon une célèbre maxime, « la lenteur de la justice constitue un déni
                         de justice », constat sur lequel Sénèque méditait déjà dans ses Lettres

                                                                                                12




4 CIJ1193_Ord.indb 281                                                                                14/09/21 14:27

                                      activités armées (op. ind. cançado trindade)                                                  273

                         à Lucilius (vers 62-64 apr. J.‑C.). Dans la perspective de la réalisation
                         de la justice, il convient, de fait, d’éviter tout retard indu. Les vic-
                         times de graves violations du droit international des droits de
                         l’homme et du droit international humanitaire (commises dans le
                         cadre de conflits armés) ont un droit à réparation — à des réparations
                         collectives, selon toute vraisemblance, et sous différentes formes —,
                         et ce, dans un délai raisonnable.
                         �����������������������������������������������������������������������������������������������������������������
                             Les anciens stoïciens avaient déjà conscience du mystère éternel
                         entourant l’existence humaine, celui du passage du temps. Dans leur
                         grande sagesse, ils préconisaient (comme par exemple Sénèque, dans
                         son ouvrage intitulé De Brevitate Vitae (vers l’an 40 apr. J.-C.)), de
                         toujours garder tous les temps à l’esprit (le passé, le présent et l’avenir) :
                         le passé par le souvenir, le présent en en faisant le meilleur usage (guidé
                         par la quête de la justice), et l’avenir en anticipant et en prévenant le
                         plus de choses possible, afin de s’assurer ainsi une vie plus longue.
                             Le devoir de réparation est fermement enraciné dans l’histoire du
                         droit des gens. Sa reconnaissance remonte aux origines dudit droit,
                         aux leçons éternelles des « pères fondateurs » du droit international. »
                         (C.I.J. Recueil 2016 (I), p. 226‑227, par. 12 et 14-15.)
                   5. J’ajoute que, à cet égard, l’on trouve des passages convaincants dans
                les ouvrages classiques pertinents 1. Ce devoir de réparer le préjudice subi
                était selon moi « clairement perçu comme une réponse à un besoin interna‑
                tional 2, réponse conforme à la recta ratio — que les bénéficiaires en soient
                les Etats (naissants), les peuples, les groupes ou les individus. La recta

                    1 Ceux de Francisco de Vitoria (Second Relectio On the Indians [De Indis] (1538-

                1539)), Hugo Grotius (De Jure Belli ac Pacis (1625), livre II, chap. 17), Samuel Pufendorf
                (Elementorum Jurisprudentiae Universalis — Libri Duo (1672) et On the Duty of Man and
                Citizen According to Natural Law (1673)), Christian Wolff (Jus Gentium Methodo Scienti‑
                fica Pertractatum (1764) et Principes du droit de la nature et des gens (1758)) ; ainsi que les
                réflexions sur le sujet d’Alberico Gentili (De Jure Belli (1598)), de Francisco Suárez (De
                Legibus ac Deo Legislatore (1612)) et de Cornelius van Bynkershoek (De Foro Legatorum
                (1721) et Questiones Juris Publici — Libri Duo (1737)) (par. 16), entre autres. Il n’y a rien
                de nouveau sous le soleil. Plus l’on se replonge dans les classiques du droit international
                (largement tombés dans l’oubli à notre époque trépidante), plus l’on trouve de réflexions
                sur le droit des victimes à obtenir réparation des préjudices qui leur ont été causés — ques-
                tion qu’ont également abordée Juan de la Peña (De Bello contra Insulanos (1545)), Barto-
                lomé de las Casas (De Regia Potestate (1571)), Juan Roa Dávila (De Regnorum Justitia
                (1591)) et Juan Zapata y Sandoval (De Justitia Distributiva et Acceptione Personarum ei
                Opposita Disceptatio (1609)), pour ne citer qu’eux (par. 17).
                    2 J. Brown Scott, The Spanish Origin of International Law — Francisco de Vitoria and

                His Law of Nations, Oxford/Londres, Clarendon Press/H. Milford, 1934, p. 140, 150, 163,
                165, 172, 210-211 et 282-283 ; voir aussi Association internationale Vitoria-­Suarez, Vitoria
                et Suarez : contribution des théologiens au droit international moderne, Paris, Pedone, 1939,
                p. 73‑74, et voir p. 169‑170 ; A. A. Cançado Trindade, « Prefacio », Escuela Ibérica de la Paz
                (1511-1694) — La Conciencia Crítica de la Conquista y Colonización de América (P. Cala-
                fate et R. E. Mandado Gutiérrez (dir. publ.)), Santander, Edit. Universidad de Cantabria,
                2014, p. 40‑109.

                                                                                                                                       13




4 CIJ1193_Ord.indb 283                                                                                                                        14/09/21 14:27

                                 activités armées (op. ind. cançado trindade)                             274

                ratio constituait le principe fondamental régissant les relations humaines,
                compte dûment tenu des droits de chacun. » 3
                   6. Après tout, ainsi que je l’ai exposé dans la déclaration que j’ai jointe à
                la précédente ordonnance rendue en l’espèce, le 1er juillet 2015, et répété
                dans celle que j’ai jointe à l’ordonnance adoptée par la Cour le 11 avril 2016,
                         « [d]ans les affaires ayant trait à de graves violations du droit interna-
                         tional des droits de l’homme et du droit international humani-
                         taire, … la question des réparations … doit être tranchée par la Cour
                         elle-même dans un délai raisonnable, ­celle-ci devant avoir à l’esprit
                         non pas les susceptibilités des Etats mais la souffrance des êtres
                         humains — c’est-à-dire les victimes ayant survécu et leurs proches
                         — qui perdure, et la nécessité de la soulager. Les violations susmen-
                         tionnées et le prompt respect de l’obligation de réparer les dommages
                         causés ne doivent pas être dissociés dans le temps : ils forment un
                         tout indissoluble. » (Activités armées sur le territoire du Congo (Répu‑
                         blique démocratique du Congo c. Ouganda), ordonnance du 1er juillet
                         2015, C.I.J. Recueil 2015 (II), p. 587, par. 7 ; et voir ibid., ordonnance
                         du 11 avril 2016, C.I.J. Recueil 2016 (I), p. 228, par. 19.)
                   7. En la présente affaire, les bénéficiaires des réparations pour des
                dommages résultant de violations graves du droit international des droits
                de l’homme et du droit international humanitaire (violations établies par
                la Cour) sont, en dernière analyse, les êtres humains victimes. Ce sont eux
                qui, en tant que sujets du droit des gens — tel que ­celui-ci a été conçu et
                développé, d’un point de vue historique, par les « pères fondateurs » du
                droit international —, sont les titulaires du droit à réparation. Ce point
                est profondément enraciné dans l’histoire de notre discipline. En tant que
                titulaires de ce droit, les intéressés attendent, en la présence espèce, depuis
                bien trop longtemps de se voir accorder réparation ; nombre d’entre eux
                ne sont déjà plus de ce monde. Justitia longa, vita brevis (voir C.I.J.
                Recueil 2016 (I), p. 229, par. 20).

                          II. La nécessité du prompt respect du droit à réparation

                    8. Dans l’ouvrage que j’ai récemment (2019) publié aux éditions de
                 l’université de Fortaleza (Brésil), je me suis concentré sur le droit à répa-
                ration, son origine et son évolution dans l’histoire du droit international
                ­lui-même 4. Dans la présente affaire, j’ai appelé l’attention sur l’impor-
                    3 La juste raison est au fondement du droit des gens, en ce qu’elle est l’esprit de justice

                dans la ligne de la pensée du droit naturel ; cette tendance de la pensée juridique internatio-
                nale a toujours beaucoup valorisé la réalisation de la justice, conformément à une « valeur
                supérieure de la justice ». P. Foriers, L’organisation de la paix chez Grotius et l’école de
                droit naturel [1961], Paris, J. Vrin, 1987, p. 293, 333, 373 et 375 [rééd. d’une étude publiée
                à l’origine dans Recueil de la Société Jean Bodin pour l’histoire comparative des institutions,
                vol. 15, partie II, Bruxelles, Libr. encyclopédique, 1961].
                    4 A. A. Cançado Trindade, Direito à Reparação — Origem e Evolução no Direito Inter‑

                nacional, Fortaleza, FB/Univ. Edit., 2019, p. 5‑285.

                                                                                                            14




4 CIJ1193_Ord.indb 285                                                                                            14/09/21 14:27

                             activités armées (op. ind. cançado trindade)                   275

                tance d’une approche appropriée des réparations demandées pour des
                violations du droit international des droits de l’homme et du droit inter-
                national humanitaire, et sur la nécessité d’obtenir rapidement des infor-
                mations supplémentaires des parties concernant l’identification de
                multiples victimes.
                   9. Il est fâcheux, tout d’abord, que l’accent ait été mis indûment sur la
                seule indemnisation, alors qu’il devrait porter sur les réparations sous
                toutes leurs formes ; de plus, c’est indûment qu’il est fait référence au
                calcul du nombre de victimes individuelles, alors qu’il faudrait garder à
                l’esprit la complexité de cette affaire relative à des meurtres de masse, où
                l’on déplore un nombre considérable de victimes qu’il est impossible de
                toutes identifier. L’on ne saurait non plus se référer au seul montant
                monétaire du dommage, alors qu’il faudrait se concentrer sur des formes
                distinctes de réparation (satisfaction, réadaptation des victimes, garanties
                de non-­répétition). De surcroît, il y a lieu de mettre l’accent sur les répa-
                rations collectives plutôt que sur les réparations individuelles.
                   10. Enfin et surtout, il est fait indûment référence au calcul des dom-
                mages et à l’établissement de leur équivalent monétaire, et sont invoqués
                à cette fin les précédents du Tribunal des réclamations irano-­américaines,
                de la Commission d’indemnisation des Nations Unies et de la Commis-
                sion des réclamations Erythrée-­Ethiopie, alors qu’il faudrait plutôt s’ins-
                pirer de la jurisprudence pertinente en matière de réparations des
                tribunaux internationaux des droits de l’homme, en particulier la juris-
                prudence de la Cour interaméricaine des droits de l’homme dans des
                affaires de massacres.
                   11. Dans sa présente ordonnance en date du 8 septembre 2020, la CIJ
                désigne les quatre experts indépendants chargés de l’assister dans la déter-
                mination des réparations, selon que de besoin. A mon avis, cela aurait pu
                et aurait dû être fait il y a longtemps déjà, sans que s’écoule autant de
                temps ; il est vrai que cela a finalement été fait, et qu’il fallait éviter tout
                retard supplémentaire. Selon moi, il y a quelque temps déjà qu’il aurait
                fallu procéder à la désignation des quatre experts indépendants.


                  III. L’importance de la prompte réparation des violations graves
                             du droit international des droits de l’homme
                                et du droit international humanitaire

                   12. Je pense en outre qu’il est nécessaire de demander rapidement des
                réparations pour des violations graves du droit international des droits de
                l’homme et du droit international humanitaire. J’ai souligné la nécessité
                d’identifier les nombreuses victimes, et l’importance que revêtait la nomi-
                nation d’un comité d’experts chargé de recueillir des informations supplé-
                mentaires pour déterminer une réparation appropriée.
                   13. Au surplus, en ce qui concerne la détermination des réparations col-
                lectives qui pourraient être allouées, je me propose de mettre l’accent sur
                la jurisprudence internationale en matière de réparations collectives pour

                                                                                             15




4 CIJ1193_Ord.indb 287                                                                             14/09/21 14:27

                                 activités armées (op. ind. cançado trindade)                            276

                des faits de massacre, notamment et surtout celle de la Cour interaméri-
                caine des droits de l’homme (CIADH) 5, ainsi que celle de la Cour euro-
                péenne des droits de l’homme (CEDH) et de la Cour pénale internationale
                (CPI). De surcroît, tant la CIADH que la CEDH, de même que la CPI, se
                sont prononcées ces dernières années sur des affaires concernant des situa‑
                tions continues de violations graves des droits de la personne humaine 6 ;
                grâce au travail de l’ensemble de ces tribunaux internationaux, la commu-
                nauté internationale n’accepte plus l’impunité pour les crimes internatio-
                naux 7, pour les violations graves des droits de la personne humaine.
                   14. Pour en revenir à la conduite de la présente affaire des Activités
                armées sur le territoire du Congo (République démocratique du Congo
                c. Ouganda) (phase des réparations), alors que onze années s’étaient déjà
                écoulées depuis le 19 décembre 2005, date de l’arrêt au fond dans lequel
                la Cour a établi que de graves violations avaient été commises,
                         « les nombreuses victimes attendent toujours d’obtenir réparation. Et
                         c’est la troisième fois, au cours de la présente procédure relative aux
                         réparations, que j’estime devoir consigner les préoccupations que
                         m’inspire la prolongation persistante et indue de cette procédure, au
                         détriment des victimes elles-mêmes 8. Tempus fugit. » (Ordonnance du
                         6 décembre 2016, C.I.J. Recueil 2016 (II), p. 1138, par. 5.)
                   15. Dans l’arrêt de 2005 mentionné plus haut, la Cour a accordé une
                attention toute particulière à ces graves violations (parmi lesquelles des
                massacres de civils, des actes d’incitation au conflit ethnique entre cer-
                tains groupes et le déplacement forcé de populations) et relevé la nécessité
                d’apporter réparation, en omettant malheureusement de fixer un délai rai-
                sonnable pour ce faire. Pendant la phase écrite de la procédure relative
                aux réparations, qui suit son cours en l’espèce, une grande attention a de

                   5 Voir par exemple A. A. Cançado Trindade, La Responsabilidad del Estado en Casos de

                Masacres — Dificultades y Avances Contemporáneos en la Justicia Internacional, Mexico,
                Edit. Porrúa/Escuela Libre de Derecho, 2018, p. 1‑104 ; A. A. Cançado Trindade, Los
                Tribunales Internacionales Contemporáneos y la Humanización del Derecho Internacional,
                Buenos Aires, Edit. Ad-Hoc, 2013, p. 7‑185 ; A. A. Cançado Trindade, El Acceso Directo
                del Individuo a los Tribunales Internacionales de Derechos Humanos, Bilbao, Universidad
                de Deusto, 2001, p. 9‑104.
                   6 Voir A. A. Cançado Trindade, « Le développement du droit international des droits

                de l’homme à travers l’activité et la jurisprudence des Cours européenne et interaméricaine
                des droits de l’homme », Revue universelle des droits de l’homme, vol. 16 (2004), p. 177‑180 ;
                A. A. Cançado Trindade, A Visão Humanista da Missão dos Tribunais Internacionais
                Contemporâneos, La Haye/Fortaleza, IBDH/IIDH, 2016, p. 3‑283 ; A. A. Cançado Trin-
                dade, Os Tribunais Internacionais e a Realização da Justiça, 3e éd., Belo Horizonte, Edit.
                Del Rey, 2019, p. 3‑514.
                   7 Voir S. Zappalà, La justice pénale internationale, Paris, Montchrestien, 2007, p. 15,

                19, 23, 29, 31, 34-35, 43, 135, 137 et 145-146.
                   8 Voir précédemment les Activités armées sur le territoire du Congo (République démo‑

                cratique du Congo c. Ouganda), ordonnance du 1er juillet 2015, C.I.J. Recueil 2015 (II),
                déclaration de M. le juge Cançado Trindade, p. 585‑587, par. 1-7 ; et ibid., ordonnance
                du 11 avril 2016, C.I.J. Recueil 2016 (I), déclaration de M. le juge Cançado Trindade,
                p. 224‑229, par. 1-20.

                                                                                                           16




4 CIJ1193_Ord.indb 289                                                                                           14/09/21 14:27

                                 activités armées (op. ind. cançado trindade)                         277

                nouveau été portée aux violations en cause (par exemple celles commises
                dans la région de l’Ituri et la ville de Kisangani (C.I.J. Recueil 2016 (II),
                p. 1138, par. 6).
                   16. En l’affaire des Activités armées sur le territoire du Congo (Répu‑
                blique démocratique du Congo c. Ouganda) (question des réparations), je
                me suis toujours opposé à un nouveau report des audiences sur les répa-
                rations en la présente affaire, seul et à rebours de la majorité de la Cour
                qui a reprogrammé à plusieurs reprises lesdites audiences. Je suis resté
                très critique à l’égard de la Cour. J’ai toujours considéré que l’attention
                portée aux souffrances prolongées de nombreuses victimes est bien plus
                importante que celle portée aux susceptibilités d’Etats concurrents.
                   17. Avant cela, dans l’opinion individuelle que j’ai jointe à l’ordon-
                nance rendue le 6 décembre 2016 en l’affaire des Activités armées sur le
                territoire du Congo (République démocratique du Congo c. Ouganda)
                (question des réparations), j’ai commencé par résumer mes préoccupa-
                tions en quatre points intimement liés, à savoir : a) la prolongation indue
                de la procédure de règlement judiciaire d’affaires ayant trait à de graves
                violations du droit international ; b) le tout indissoluble formé par la vio-
                lation et la réparation ; c) l’obligation fondamentale d’apporter prompte
                réparation, et d) les réparations sous leurs diverses formes. J’ai traité ces
                points l’un après l’autre (par. 2 et suiv.).
                   18. A mon sens, la violation de droits fondamentaux et la nécessité d’ap-
                porter prompte réparation formaient un tout indissoluble, et j’ai rappelé que
                         « l’obligation de réparation est profondément et fermement enracinée
                         dans l’histoire du droit des gens, puisqu’elle s’inscrit à ses origines
                         mêmes, à savoir les écrits des « pères fondateurs » de notre discipline,
                         qui y ont fait expressément référence à la lumière du principe nemi‑
                         nem laedere. (…)
                            Il se trouve que, dès la première moitié du XVIe siècle, Francisco
                         de Vitoria conclut, dans sa célèbre Deuxième leçon sur les Indiens
                         (1538-1539), que « [l]es ennemis qui [avaient] commis une injustice
                         [étaient] tenus à toutes ces obligations [de réparation] » 9 ; même en
                         temps de conflit armé, il existe une obligation de restitution (en cas
                         de perte) et de réparation pour « tous les dommages » causés 10. S’ins-
                         pirant des écrits bien plus anciens de Thomas d’Aquin, qui remon-
                         taient au XIIIe siècle, Francisco de Vitoria privilégia une perspective
                         anthropocentrique dans les cours qu’il dispensait à l’université de
                         Salamanque 11.

                   9 Francisco de Vitoria, Second Relectio : On the Indians [De Indis] [1538‑1539], Oxford/

                Londres, Clarendon Press/H. Milford, 1934 [rééd.], p. LV.
                   10 Ibid., p. LV ; et voir Francisco de Vitoria, « Relección Segunda — De los Indios »

                [1538‑1539], Obras de Francisco de Vitoria — Relecciones Teológicas (T. Urdañoz (dir.
                publ.)), Madrid, BAC, 1955, p. 827.
                   11 Dès son premier cours, voir Francisco de Vitoria, Sobre el Poder Civil [Relectio de

                Potestate Civili, 1528] (J. Cordero Pando (dir. publ.)), Salamanque, Edit. San Estéban,
                2009 [rééd.], p. 22 et 44.

                                                                                                        17




4 CIJ1193_Ord.indb 291                                                                                        14/09/21 14:27

                                 activités armées (op. ind. cançado trindade)                         278

                            C’est ainsi que le nouveau courant de pensée humaniste fit son
                         apparition dans le droit des gens en voie de formation. Au cours de la
                         seconde moitié du XVIe siècle, Bartolomé de las Casas, dans son
                         ouvrage De Regia Potestate (1571), se référa aux leçons de Thomas
                         d’Aquin, avant d’affirmer à son tour l’existence des obligations de res‑
                         titutio et de réparation des dommages causés 12. Dans l’une de ses
                         œuvres les plus connues, à savoir Brevísima Relación de la Destrucción
                         de las Indias (1552), il dénonça les nombreux massacres d’autochtones,
                         mais insista aussi sur cette seconde obligation 13. Toujours au
                         XVIe siècle, les obligations de restitutio et de réparation des dommages
                         causés furent réaffirmées par Juan Roa Dávila, dans son De Regnorum
                         Justicia (1591), qui renvoyait également à Thomas d’Aquin 14.
                            Par la suite, au XVIIe siècle, Hugo Grotius consacra un chapitre
                         entier de son insigne De Jure Belli ac Pacis (1625) à l’obligation de
                         réparer les dommages causés (livre II, chap. XVII) 15, sans perdre de
                         vue les exigences de la recta ratio. De son point de vue, la « partie
                         lésée » n’était pas nécessairement un Etat ; il fit référence à divers
                         types de dommages occasionnés par la violation de « droits revenant
                         à l’individu » ou de « pertes causées par négligence », ces dommages
                         ou pertes donnant lieu à une obligation de réparation 16.
                            Toujours au XVIIe siècle, Samuel Pufendorf, dans son ouvrage
                         raisonné Les devoirs de l’homme et du citoyen, tels qu’ils lui sont pres‑
                         crits par la loi naturelle (1673), mit en exergue la nécessité de réparer
                         les dommages causés tout en invoquant le droit naturel pour condam-
                         ner la vengeance, de façon à préserver la paix. Il soulignait que, à
                         défaut de restitutio,
                            « les hommes, méchants comme ils l[’étaient], ne s’abstiendraient
                            jamais de se faire du mal les uns aux autres ; et [que,] tant que la
                            personne lésée n’aurait point obtenu de réparation, elle ne pour-
                            rait guère se résoudre à vivre paisiblement avec l’auteur du dom-
                            mage… On [était] dans une obligation indispensable de réparer le

                    12 Bartolomé de las Casas, De Regia Potestate o Derecho de Autodeterminación [1571],

                (L. Pereña, J. M. Pérez‑Prendes, V. Abril et J. Azcárraga (dir. publ.)), CSIC, Madrid,
                1969, p. 72.
                    13 Bartolomé de las Casas, Brevísima Relación de la Destrucción de las Indias [1552],

                Barcelone, Ediciones 29, 2004 [rééd.], p. 14, 17, 23, 27, 31, 45, 50, 72‑73, 87 et 89‑90
                (massacres) ; Bartolomé de las Casas, Brevísima Relación de la Destruición de las Indias
                [1552], Barcelone, Edit. Galaxia Gutenberg/Universidad de Alicante, 2009, p. 91‑92
                et 116‑117.
                    14 Juan Roa Dávila, De Regnorum Justicia o El Control Democrático [1591], (L. Pereña,

                J. M. Pérez‑Prendes et V. Abril (dir. publ.)), Madrid, CSIC/Instituto Francisco de Vitoria,
                1970, p. 59 et 63.
                    15 Hugo Grotius, De Jure Belli Ac Pacis [1625], livre II, chap. XVII, La Haye,

                Martinus Nijhoff, 1948, p. 79‑82.
                    16 Ibid., p. 79‑80, par. I et VIII‑IX ; et voir H. Grotius, Le droit de la guerre et de

                la paix [1625], (D. Alland et S. Goyard‑Fabre (dir. publ.)), Paris, PUF, 2005 [rééd.],
                p. 415‑416 et 418, par. I et VIII‑IX.

                                                                                                        18




4 CIJ1193_Ord.indb 293                                                                                        14/09/21 14:27

                                 activités armées (op. ind. cançado trindade)                             279

                            dommage, non seulement lorsqu’on l’a[vait] causé malicieusement
                            et de propos délibéré, mais encore lorsqu’on l’a[vait] fait sans une
                            intention directe, et par l’effet d’une simple négligence où l’on
                            pouvait aisément ne pas tomber. » 17
                            Au XVIIIe siècle, toujours dans la droite ligne du jusnaturalisme,
                         Christian Wolff affirmera à son tour, dans son ouvrage Principes du
                         droit de la nature et des gens (1758), l’existence d’une obligation de
                         réparer de manière appropriée les dommages causés 18. L’on pourrait
                         encore citer d’autres exemples, mais ceux qui précèdent suffisent à
                         servir le propos de la présente opinion individuelle. Il n’est pas sur-
                         prenant de constater que les « pères fondateurs » du droit internatio-
                         nal ont porté une attention toute particulière à l’obligation de réparer
                         les dommages causés, traitant la question des réparations dues dans
                         le cadre de divers types de différends par des sujets aussi variés
                         qu’Etats, nations, peuples, groupes et individus.
                            Au XVIe siècle déjà, Francisco de Vitoria considérait que la com-
                         munauté internationale des Etats naissants était « coextensive à l’hu-
                         manité » et que la réparation répondait à « un besoin international » 19
                         conformément à la recta ratio. Les jus naturae et gentium naissants
                         revêtaient un caractère universaliste et s’adressaient à tous les peuples ;
                         le droit et l’éthique allaient de pair, s’inscrivant dans la quête de la
                         justice 20. Rappelant en cela Cicéron et son idéal de societas homi‑
                         num 21, les « pères fondateurs » du droit international concevaient une
                         « société universelle du genre humain » (commune humani generis
                         societas) englobant tous les sujets susmentionnés du droit des gens.
                            La perspective réductrice de l’ordre juridique international ayant
                         prévalu au XIXe siècle et au début du XXe siècle, qui n’envisageait



                   17 Samuel Pufendorf, Les devoirs de l’homme et du citoyen, tels qu’ils lui sont prescrits

                par la loi naturelle, Paris, Delestre-­Boulage, 1822, p. 241 et 24.
                    18 Christian Wolff, Principes du droit de la nature et des gens, [1758], vol. III, Edit.

                Université de Caen, 2011 [rééd.], chap. VI, p. 293‑294, 296‑297 et 306.
                    19 Voir Association internationale Vitoria‑Suarez, Vitoria et Suarez : Contribution des

                théologiens au droit international moderne, Paris, Pedone, 1939, p. 73‑74, et voir p. 169‑170 ;
                J. Brown Scott, The Spanish Origin of International Law — Francisco de Vitoria and His
                Law of Nations, Oxford/Londres, Clarendon Press/H. Milford, 1934, p. 282‑283.
                    20 [Ouvrage collectif], Alberico Gentili — Giustizia, Guerra, Imperio (Atti del Convegno

                di San Ginesio, sett. 2010), Milan, Giuffrè Edit., 2014, p. 275 et 320, et voir p. 299‑300
                et 327.
                    21 Voir, notamment M. Luque Frías, Vigencia del Pensamiento Ciceroniano en las

                Relecciones Jurídico‑Teológicas del Maestro Francisco de Vitoria, Grenade, Edit. Comares,
                2012, p. 70, 95, 164, 272‑273, 275, 278‑279, 284, 398‑399 et 418‑419 ; A. A. Cançado Trin-
                dade et V. F. D. Cançado Trindade, « A Pré‑História do Princípio de Humanidade Consa-
                grado no Direito das Gentes : O Legado Perene do Pensamento Estóico », O Princípio de
                Humanidade e a Salvaguarda da Pessoa Humana (A. A. Cançado Trindade et C. Barros
                Leal (dir. publ.)), Fortaleza/Brésil, IBDH/IIDH, 2016, p. 49‑84.

                                                                                                            19




4 CIJ1193_Ord.indb 295                                                                                            14/09/21 14:27

                                 activités armées (op. ind. cançado trindade)                   280

                         que la souveraineté absolue des Etats et y subordonnait les êtres
                         humains, a mené les réparations dans une impasse et mis un coup
                         d’arrêt à leur développement conceptuel. Ce n’est qu’à l’époque
                         moderne que c­elui-ci a été repris, ce qui a contribué au processus
                         historique d’humanisation du droit international contemporain.
                            L’héritage des « pères fondateurs » du droit international a toutefois
                         été préservé, des XVIe et XVIIe siècles à notre époque, dans la doctrine
                         juridique internationale la plus éclairée. Il demeure présent sous des
                         formes variées, qu’il s’agisse de l’universalité du droit des gens, de la
                         reconnaissance de l’importance des principes généraux du droit, de
                         l’attention accordée à la recta ratio, ou encore de la reconnaissance du
                         tout indissoluble formé par la violation et la prompte réparation.
                            Les réparations — en particulier collectives — bénéficient
                         aujourd’hui enfin d’une attention renouvelée dans la doctrine
                         juridique internationale, ainsi que dans la jurisprudence… »
                         ­
                         (­Activités armées sur le territoire du Congo (République démocratique
                         du Congo c. Ouganda), ordonnance du 6 décembre 2016, C.I.J.
                         Recueil 2016 (II), p. 1139‑1142, par. 10-19.)
                   19. Qu’il me soit en effet permis de rappeler ici (ibid., p. 1138, par. 5)
                que la violation des droits et l’obligation de réparation forment un tout
                indissoluble : l’obligation de réparation est profondément et fermement
                enracinée dans l’histoire du droit des gens, puisqu’elle s’inscrit à ses ori-
                gines mêmes, à savoir les écrits des « pères fondateurs » de notre disci-
                pline, qui y ont fait expressément référence à la lumière du principe
                neminem laedere. Il importe de faire face aux nouveaux défis qui se posent
                à l’ordre juridique international « en suivant une approche essentiellement
                humaniste » (ibid., p. 1145, par. 30), en allant « ­au-delà de l’insatisfaisante
                perspective interétatique », de façon à promouvoir « le développement
                progressif du droit international dans le domaine des réparations, en par-
                ticulier collectives » (ibid., par. 31). Selon moi,
                         « [c]’est le courant de pensée jusnaturaliste ‑— tel qu’il est né au
                         XVIe siècle — qui a de tout temps constitué le cadre le plus propice à
                         la poursuite de cet objectif qu’est la prompte réparation. Le positi-
                         visme juridique — tel qu’il a vu le jour à la fin du XIXe siècle — a
                         indûment placé la « volonté » des Etats ­au-­dessus de la recta ratio.
                         Dans le jusnaturalisme, actuellement en plein renouveau, la notion de
                         justice a en effet toujours occupé une place centrale, guidant le droit
                         dans son ensemble ; en somme, la justice est au commencement de tout
                         droit, tout en constituant sa fin suprême. » (Ibid., p. 1145‑1146, par. 32.)
                   20. A mon sens, la Cour n’est pas liée ni limitée par ce que demandent
                ou souhaitent les parties, pas même en ce qui concerne la fixation de
                délais. Ainsi que je l’ai fait observer maintes fois en son sein — et que je
                le répète ici —, la Cour n’est pas un tribunal arbitral. Elle est maîtresse de
                sa propre procédure, y compris en matière de fixation de délais, aux fins
                de rendre la justice en évitant tout retard excessif (ibid., p. 1145, par. 28).

                                                                                                  20




4 CIJ1193_Ord.indb 297                                                                                  14/09/21 14:27

                                 activités armées (op. ind. cançado trindade)                 281

                   21. La communauté internationale compte aujourd’hui sur la configura-
                tion d’un véritable droit au droit des personnes devenues victimes, en toutes
                circonstances, y compris au milieu de l’adversité la plus complète. Comme je
                l’ai récemment indiqué à l’Académie de droit international de La Haye dans
                le cadre de ma conférence intitulée « Les tribunaux internationaux et leur
                mission commune de réalisation de la justice : développements, état actuel et
                perspectives » (RCADI (2017), vol. 391, p. 50), à cet égard « la part la plus
                sombre de la nature humaine (dans les violations graves des droits de
                l’homme et du droit international humanitaire, dont certaines [commises]
                avec une extrême cruauté) », à mon sens, a renforcé ma conviction inébran-
                lable que les victimes de l’oppression et des atrocités ont le droit au droit, le
                droit d’avoir accès à la justice, qui ne peut être restreint dans les cas de delicta
                imperii, de crimes d’Etat ; la place centrale est celle de la personne humaine.
                   22. Des situations continues de violations graves des droits de la per-
                sonne humaine ont été condamnées par la CIADH et la CEDH qui ont
                eu à se prononcer sur de telles affaires ces dernières années. La reparatio
                vise à éviter que perdure l’aggravation du tort extrême déjà causé aux
                victimes humaines, en accordant une attention scrupuleuse aux valeurs
                fondamentales de l’humanité. Contrairement à ce que suppose le positi-
                visme juridique dans son autosuffisance proclamée, le droit et l’éthique
                sont à mon sens inéluctablement liés, et il ne faut pas l’oublier pour réali-
                ser fidèlement la justice.
                   23. Cette conception, qui manifeste sa présence tout au long de l’his-
                toire depuis les origines mêmes du droit des gens, n’a jamais été minimisée
                par la doctrine juridique internationale plus lucide, épargnée par les dis-
                torsions trompeuses du positivisme juridique. Le principe fondamental de
                l’humanité qui défend la dignité humaine, de la plus haute importance, a
                été affirmé dans la construction jurisprudentielle des tribunaux internatio-
                naux contemporains. J’ai récemment abordé cette critique dans mon
                étude intitulée « Reflections on the International Adjudication of Cases of
                Grave Violations of Rights of the Human Person », publiée à l’origine
                dans le Journal of International Humanitarian Legal Studies (no 9,
                p. 98‑136 (2018)), que j’ai présentée naguère en français à l’occasion d’un
                cours magistral dispensé à la faculté de droit de l’Université Aix‑­
                Marseille, à Aix-en-­Provence (France) le 30 octobre 2018, puis dans le
                cadre d’une seconde conférence donnée en anglais au Palais de la Paix où
                siège la Cour internationale de Justice, à La Haye, le 17 janvier 2019.
                   24. Lorsque j’ai traité, dans cette étude, du règlement par une instance
                judiciaire internationale des cas de violations graves des droits de la personne
                humaine, le critère de gravité susmentionné de ces violations m’a fait penser
                à la profonde réflexion dont Simone Weil, peu avant sa mort en 1943, a fait
                part dans son ouvrage intitulé La pesanteur et la grâce (contenant certains de
                ses écrits jusqu’en mai 1942), publié à titre posthume (en français en 1947 et
                en anglais en 1952), où elle a souligné, avec une grande perspicacité :
                           « L’innocent qui souffre sait la vérité sur son bourreau, le bourreau
                         ne la sait pas. Le mal que l’innocent sent en ­lui-même est dans son

                                                                                               21




4 CIJ1193_Ord.indb 299                                                                                 14/09/21 14:27

                                 activités armées (op. ind. cançado trindade)                          282

                          bourreau, mais il n’y est pas sensible. L’innocent ne peut connaître le
                          mal que comme souffrance. Ce qui dans le criminel n’est pas sensible,
                          c’est le crime. Ce qui dans l’innocent n’est pas sensible, c’est l’inno-
                         cence. » (S. Weil, La pesanteur et la grâce [1947], Paris, Libr. Plon,
                         1991, p. 133‑134.)
                             « The innocent victim who suffers knows the truth about his executio‑
                         ner, the executioner does not know it. The evil which the innocent vic‑
                         tim feels in himself is in his executioner, but he is not sensible of the
                         fact. The innocent victim can only know the evil in the shape of suf­
                         fering. That which is not felt by the criminal is his own crime. That
                         which is not felt by the innocent victim is his own innocence. » (S. Weil,
                         ­Gravity and Grace [1952], Lincoln, University of Nebraska Press,
                          1997, p. 122.)
                   25. La consolidation de la personnalité juridique internationale (active
                et passive) des individus, en tant que sujets de droit international, renforce
                la responsabilité au niveau international pour les violations graves des
                droits de la personne humaine. Les individus sont également porteurs
                d’obligations au titre du droit international, ce qui témoigne aussi de la
                consolidation de leur personnalité juridique internationale. L’évolution de
                la personnalité juridique internationale et celle de la responsabilité interna-
                tionale vont de pair, donnant lieu à la formation de l’opinio juris communis
                selon laquelle c’est par leur gravité que les violations des droits fondamen-
                taux de la personne humaine portent directement atteinte aux valeurs fon-
                damentales de la communauté internationale dans son ensemble.
                   26. Justitia longa, vita brevis ; le temps de la justice humaine n’est pas
                celui de l’être humain. Si nous nous attachons à chercher des idées nou-
                velles et tournées vers l’avenir pour tenter de remédier à ce décalage, il est
                probable que nous les trouvions dans les leçons des « pères fondateurs »
                du droit international. Bien que le monde ait changé du tout au tout entre
                l’époque des « pères fondateurs » du droit des gens et la nôtre, la réalisa-
                tion des aspirations humaines et la recherche de la justice sont des impé-
                ratifs intemporels et omniprésents, inhérents à la condition humaine
                elle-même (Activités armées sur le territoire du Congo (République démo‑
                cratique du Congo c. Ouganda), ordonnance du 6 décembre 2016,
                C.I.J. Recueil 2016 (II), p. 1145, par. 29).
                   27. Les leçons des « pères fondateurs » du droit des gens restent plus
                que jamais d’actualité et tournées vers l’avenir. L’obligation d’apporter
                prompte réparation s’inscrit dans le cadre de leur héritage éternel, qu’il
                convient de perpétuer 22 pour faire face aux nouveaux défis qui se posent
                aujourd’hui aux juridictions internationales contemporaines, en suivant


                   22 S’agissant de cet héritage, voir, parmi les sources récentes, A. A. Cançado Trindade,

                A Humanização do Direito Internacional, 2e éd. rév., Belo Horizonte/Brésil, Edit. Del Rey,
                2015, chap. XXIX (« A Perenidade dos Ensinamentos dos « Pais Fundadores » do Direito
                Internacional » [« La pérennité des enseignements des « pères fondateurs » du droit interna-
                tional »]), 2015, p. 647‑676.

                                                                                                         22




4 CIJ1193_Ord.indb 301                                                                                         14/09/21 14:27

                               activités armées (op. ind. cançado trindade)                            283

                une approche essentiellement humaniste (C.I.J. Recueil 2016 (II), p. 1145,
                par. 30).
                   28. Selon mon interprétation, il faut, si l’on entend promouvoir le
                développement progressif du droit international dans le domaine des
                réparations, en particulier collectives, aller a­u-delà de l’insatisfaisante
                perspective interétatique. Toute lenteur excessive est éminemment regret-
                table, surtout du point de vue des victimes. Comme nous l’avons déjà vu,
                les « pères fondateurs » du droit international ont largement dépassé la
                perspective strictement interétatique, en accordant une attention toute
                particulière à l’obligation d’apporter prompte réparation pour les dom-
                mages causés (ibid., par. 31).
                   29. En résumé, c’est le courant de pensée jusnaturaliste — tel qu’il est
                né au XVIe siècle — qui a de tout temps constitué le cadre le plus propice
                à la poursuite de cet objectif qu’est la prompte réparation. Le positivisme
                juridique — tel qu’il a vu le jour à la fin du XIXe siècle — a indûment
                placé la « volonté » des Etats ­au-­dessus de la recta ratio. Dans le jusnatu-
                ralisme, actuellement en plein renouveau 23, la notion de justice a en effet
                toujours occupé une place centrale, guidant le droit dans son ensemble ;
                en somme, la justice est au commencement de tout droit, tout en consti-
                tuant sa fin suprême (ibid., p. 1145‑1146, par. 32).

                (Signé) Antônio Augusto Cançado Trindade.




                    23 Voir notamment, parmi les sources de ces dernières décennie, A. A. Cançado Trin-

                dade, O Direito Internacional em um Mundo em Transformação, Rio de Janeiro, Edit.
                Renovar, 2002, p. 1028‑1029, 1051‑1052 et 1075‑1094 (valeurs universelles sous-­tendant le
                nouveau jus gentium, communes à l’ensemble de l’humanité et à tous les êtres humains —
                civitas maxima gentium) ; J. Maritain, Los Derechos del Hombre y la Ley Natural, Buenos
                Aires, Edit. Leviatán, 1982 [réimpr.], p. 79‑80, et voir p. 104 (la personne humaine trans-
                cendant l’Etat et ayant une destinée supérieure au temps). Voir également, entre autres,
                [ouvrage collectif], Droit naturel et droits de l’homme — Actes des journées internationales
                de la société d’histoire du droit (Grenoble-­Vizille, mai 2009, M. Mathieu (dir. publ.)),
                Presses universitaires de Grenoble, 2011, p. 40‑43, 52‑53, 336‑337 et 342.

                                                                                                         23




4 CIJ1193_Ord.indb 303                                                                                         14/09/21 14:27

